Case 1:20-cv-01462-SEB-DLP Document 1-2 Filed 05/20/20 Page 1 of 2 PageID #: 11




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

CAFÉ PATACHOU AT CLAY TERRACE, LLC,               )
MONON HOLDING, LLC, NAPOLESE AT 30                )
SOUTH, LLC, NAPOLESE OF KEYSTONE                  )
CROSSING, LLC, NAPOLESE, LLC,                     )
PATACHOU, INC., PATACHOU AT 49TH AND              )
PENN, LLC, PATACHOU AT HAZEL DELL,                )
LLC, PATACHOU ON THE PARK, LLC,                   )      Case No.: 1:20-cv-1462
PATACHOU PROVISIONS, LLC, PETITE                  )
CHOU AT BROAD RIPPLE, LLC, PUBLIC                 )
GREENS CHQ, LLC, and PUBLIC GREENS                )      Removed from Marion County
FASHION MALL, LLC,                                )      Superior Court
                                                  )
                             Plaintiffs,          )      Case No. 49D01-2004- PL-014126
                                                  )
       v.                                         )
                                                  )
CITIZENS INSURANCE COMPANY                        )
OF AMERICA,                                       )
                                                  )
                             Defendant.           )

                    NOTICE OF PENDING STATE COURT MOTIONS

       Please take notice that pursuant to Local Rule 81-2(d), Defendant, Citizens Insurance

Company of America, hereby advises that there are no pending state court motions in the above-

captioned matter.

Dated: May 20, 2020                  TRESSLER, LLP

                                     By:   /s/ William K. McVisk
                                           Attorney for Defendant
                                           Citizens Insurance Company of America
William K. McVisk
Tressler, LLP
Attorney for Defendant, Citizens
Insurance Company of America
233 S. Wacker Drive, 61st Floor
Chicago, Illinois 60606
312-627-4000
wmcvisk@tresslerllp.com
Case 1:20-cv-01462-SEB-DLP Document 1-2 Filed 05/20/20 Page 2 of 2 PageID #: 12




                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 20, 2020, a copy of foregoing NOTICE OF PENDING STATE

COURT MOTIONS was filed electronically and served by mail on anyone unable to accept

electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of the

Court’s electronic filing system or by mail to anyone unable to accept electronic filing as indicated

on the Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF

System.


Dated: May 20, 2020                   TRESSLER, LLP



                                      By:     /s/ William K. McVisk
                                              Attorney for Defendant
                                              Citizens Insurance Company of America
William K. McVisk
Tressler, LLP
Attorney for Defendant, Citizens
Insurance Company of America
233 S. Wacker Drive, 61st Floor
Chicago, Illinois 60606
312-627-4000
wmcvisk@tresslerllp.com



4814-4134-9307, v. 1




                                                 2
